Citation Nr: 1108693	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for coronary artery disease status post coronary artery bypass graft, claimed as secondary to service-connected diabetes mellitus and/or as due to exposure to herbicide agents.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to October 1975, and subsequent service in the Army Ready Reserve from October 1975 to May 1976 and the Kentucky Army National Guard from May 1976 to July 1977.  He continued to serve in the Army Reserve from 1979 to 1990.  His Reserve service included unspecified periods of active duty for training and inactive duty training.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, coronary artery disease, and SMC based on loss of use of creative organ.  The RO had previously denied the claims in a February 2006 rating decision; but subsequently additional evidence was added to the record, including copies of service treatment records (STRs) that were not previously of record.  Thus, the claims were readjudicated, and were and denied in October 2007. 

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

The Veteran submitted additional evidence at the hearing which had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, because the Veteran waived RO consideration of the evidence.

FINDINGS OF FACT

1.  During his active service the Veteran served at Fort Chaffee, Arkansas, in June 1975, a period which was prior to the reported use of Agent Orange and/or other herbicide agents at that installation, and there is no probative evidence of exposure to such herbicide agents.

2.  Based upon the preponderance of the competent and probative evidence of record, diabetes mellitus and coronary artery disease are not related to active military service or any incident thereof, to include herbicide exposure, nor were they manifested either in service or within one year after separation from service; in addition, because as diabetes mellitus is not related to service, any secondary claim for coronary artery disease as related to diabetes must fail.

3.  Loss of use of a creative organ is not shown in the medical records; nor is the Veteran service connected for any disability, including diabetes mellitus, to which such loss of use could be attributed.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor is it a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Coronary artery disease was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor is it a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

3.  The criteria for a grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In December 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the October 2007 rating decision, April 2009 SOC, and SSOC dated in January 2010 explained the bases for the RO's actions, and the SOC and SSOC provided him with additional periods to submit more evidence. 

The claims file does not include all of the Veteran's STRs for his periods of active duty service.  From October 2004 to September 2005, the RO made multiple attempts to obtain the STRs for his period of service from March 1972 to October 1975, including from the National Personnel Records Center (NPRC) and the Military Records and Research Branch, but no records were found.  The Veteran was notified of the RO's attempts and given the opportunity to respond.  The RO made a Formal Finding of Unavailability of Service Records in January 2006.  Subsequently, however, some of the Veteran's STRs from 1972 to 1975 were submitted.  To the extent that the full records are not in the file, in the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the currently claimed disability to service is not eliminated; rather, the Board's obligation to discuss and evaluate the available evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that any further STRs are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, supra. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the December 2008 letter which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for diabetes mellitus, coronary artery disease, or loss of use of a creative organ, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the Veteran has been diagnosed with the diabetes mellitus and coronary artery disease, there is no indication that it is associated with an in-service event including exposure to herbicides, as discussed below in detail.  There further is no medical evidence of loss of use of a creative organ.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).
  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service connection for diabetes mellitus and coronary artery disease

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus and cardiovascular-renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

Most of the diseases listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall have become manifest to a degree of 10 percent or more at any time after service.  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent issuance by the Secretary has added ischemic heart disease, Parkinson's disease, and hairy cell leukemia to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

With regard to the Veteran's Reserve and National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. at 415, 419 (1998).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, U.S.C.A., or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2010).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year and, in most cases, an initial period of six months for basic training.  It also includes periods of activation for a given stated limited program or operation.

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that his diabetes mellitus and heart disease are associated with exposure to herbicides in service.  He alternatively claims that his heart disease is secondarily related to his diabetes.  He asserts exposure to Agent Orange while serving at Fort Chaffee, Arkansas, in June 1975.  He testified that he was with Company C, First Battalion, 327th Infantry, 101st Airborne Division, and was on a training exercise for 30 days.  Specifically they were training the Arkansas 39th Infantry Brigade with the Arkansas National Guard.  The Veteran also contends that he was exposed to herbicides unloading metal drums at either Fort Campbell, Fort Benning, Riley, or Fort Knox.  He testified that he was told the drums contained Agent Orange, and he said he was very careful and did not drop or spill any of the drums.  He indicated that he developed diabetes mellitus 10 or 12 years after service and that his heart disease came after the diabetes in April 2001, and also was possibly secondary to Agent Orange. 

The RO requested information from the NPRC showing any evidence of the Veteran's exposure to herbicides during his service; but there were no records showing herbicide exposure by the Veteran.  He was notified of the response and given an opportunity to submit any additional evidence.  He submitted a list of Department of Defense Tactical Herbicide Sites which includes Fort Chaffee.  However, the dates applicable to Fort Chaffee were from July 1967 to October 1967, after the period during which the Veteran stated that he was there.  

The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no probative evidence that the Veteran was exposed to herbicides in service; and diabetes mellitus was not otherwise diagnosed within one year of his discharge from active duty service.  Further, there is no evidence of coronary artery disease within the year following his discharge from active duty service, and no evidence of such a disorder during any ACDUTRA.  The Board notes that the presumptive regulations do not apply to the Veteran's active and inactive duty for training from October 1975 to July 1977, and subsequent service in the Reserve.  

Although the Veteran has asserted that he was exposed to herbicides at Fort Chaffee, and in either Forts Campbell, Benning, Riley, or Knox, this cannot be corroborated by his military personnel records or any other objective source.  There is no presumption of exposure to Agent Orange for service at those locations.  Also, the NPRC has determined that there is no documentation of exposure in the Veteran's case.  Thus, there is no probative evidence of exposure to herbicides.

Presumption regulations that are not specific to veterans who were exposed to herbicides are also inapplicable, because diabetes mellitus and coronary artery disease were not diagnosed within one year after the Veteran's separation from service; nor were there signs or symptoms of diabetes or coronary artery disease manifested to a compensable degree within one year thereafter, or for many years.

The Veteran's available STRs are negative for any findings of diabetes mellitus or coronary artery disease.  His heart was found consistently normal.  A January 1976 glucose test was negative.  The Veteran was seen for weight-control problems during his Reserve service in the 1980s.  A glucose test was negative in January 1992.

After his separation from active duty service in October 1975, the first mention of diabetes and coronary artery disease was 21 years later, in 1996.  Private treatment records dated from 1996 to 2005 show continued treatment for diabetes and coronary artery disease, including open heart surgery in 2001. 

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's diabetes or coronary artery disease to service on a direct basis, and no evidence that either was incurred during any period of ACDUTRA.  The STRs are negative for these disabilities; and none of the medical evidence relates either of these disabilities to service.  The Veteran testified that one of his doctors told him that it was possible that his diabetes was related to his service.  However, this is not a probative opinion, as it based on speculation.  Also, there is no medical evidence in the record to support this opinion.  The Board notes that a merely possible connection or one based on speculation is too tenuous a basis on which to grant service connection.  The reasonable-doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to Veteran's claim that does little more than suggest possibility that disability might have been caused by service incidents is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).

Continuity of the claimed disorders since service also has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's symptoms associated with diabetes and coronary artery disease are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs show no evidence of any of the claimed disabilities in service, and following service neither of the disabilities has been related to the Veteran's service.  The diabetes and coronary artery disease were not diagnosed until 21 years after active service.  

While he is clearly sincere in his beliefs, in light of these factors, any current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 21 years following his military retirement is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the diabetes mellitus or coronary artery disease to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

We recognize the sincerity of the arguments advanced by the Veteran that he was exposed to Agent Orange and that his diabetes mellitus and coronary artery disease are service connected.  However, there is no objective evidence supporting that he was exposed to Agent Orange in service.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, diabetes mellitus and coronary artery disease require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions as to cause or etiology.  

As noted above, the Veteran was first treated for diabetes and coronary artery disease 21 years after service, and there are no competent opinions of record that either his diabetes mellitus or his coronary artery disease is related to his active service.  Furthermore, there is no evidence of record that they were manifested within a year after active service, or are due to herbicide exposure.  Since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claims for service connection for diabetes mellitus and coronary artery disease under either the direct or presumptive theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claims on those bases must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Additionally, as diabetes is not a service connected disability, any assertion that the coronary artery disease is related to the diabetes mellitus fails.  

III.  SMC for loss of use of a creative organ

Special monthly compensation is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

After careful review of the record, the Board finds that SMC is not warranted based on loss of use of a creative organ.  In this regard, it is noted that the Veteran is not service connected for any disabilities, including diabetes mellitus, as discussed above.  At the October 2010 Travel Board hearing, the Veteran testified that he had not fathered any children, and thus he presumed that he must have a low sperm count.  However, a diagnosis of any low sperm count is not documented in any of the medical records.  

As the Veteran is not service connected for any disability, and his complaints have not been diagnosed as low sperm count, he does not have loss of use of a creative organ related to any service-connected condition.  Thus, the Board finds that the competent evidence establishes that an award of SMC for loss of use of a creative organ is not warranted. 


ORDER

Entitlement to service connection for diabetes mellitus type II, claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for coronary artery disease (CAD) status post coronary artery bypass graft, claimed as secondary to diabetes mellitus and/or herbicide exposure, is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


